IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40575
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS MENDEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-361-1
                      --------------------
                        December 22, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Carlos

Mendez has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Mendez

has filed a response to counsel’s motion, asserting that the

district court erred when it declined to suppress marijuana

seized after an illegal stop, that his sentence was in violation

of the Sentencing Guidelines, and that his counsel was

ineffective because he failed to challenge the district court’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40575
                                -2-

application of the guidelines.   Mendez also suggests that he was

not permitted to plead guilty.

     The record is adequately developed for us to reject Mendez’s

ineffective-assistance-of-counsel argument.     See United States v.

Higdon, 832 F.2d 312, 314 (5th Cir. 1987); Strickland v.

Washington, 466 U.S. 668, 692 (1994).     Our independent review of

the briefs and the record discloses no nonfrivolous appellate

issue.   Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.